PER CURIAM.
As one of her issues in this appeal, the former wife contends that the trial court closed its eyes to the husband’s pension fund, which accumulated during the course of the thirty-year marriage, as marital property subject to equitable distribution, citing Diffenderfer v. Diffenderfer, 491 So.2d 265 (Fla.1986). Indeed the final judgment is silent on the subject. We, accordingly, remand the case to the trial court with instructions to treat the husband’s retirement benefits as marital property and make such distribution as is necessary to do equity and justice between the parties. No abuse of discretion is shown, however, in the alimony award.
Remanded for further proceedings.